Citation Nr: 0301928	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  95-32 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.

This case first came before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Regional office jurisdiction 
currently resides with the Nashville, Tennessee, RO.

In April 2002, the veteran's claim of entitlement to service 
connection for hepatitis was the subject of additional 
development undertaken by the Board.  The requested actions 
have been completed, and that issue is again before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
hepatitis was denied by a VA rating board in September 1945.  
The veteran was notified of that decision, and of appellate 
rights and procedures, but did not indicate disagreement 
therewith within the one-year period for such action.

2.  The evidence associated with the claims file since 
September 1945 is both new and material, and serves to reopen 
the veteran's claim.

3.  Hepatitis that is currently manifested is related to the 
veteran's period of active service.




CONCLUSIONS OF LAW

1.  A September 1945 VA rating board decision, whereby 
service connection for hepatitis was denied, is final.  
Veterans Regulation No. 2(a), pt. II, par. III; VA Regulation 
1008; effective January 25, 1936, to December 31, 1957.

2.  Evidence received since September 1945 is new and 
material, and the veteran's claim for service connection for 
hepatitis has been reopened.  38 U.S.C.A. §§ 5108, 5121(a) 
(West 1991); 38 C.F.R. § 3.156(a) (2002). 

3.  Hepatitis was incurred during wartime service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hepatitis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  In addition, service connection 
may be awarded for certain enumerated disorders, to 


include hepatitis, when manifested to a certain degree within 
a specified period (usually one year) after service.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

The Board notes that a prior claim by the veteran of 
entitlement to service connection for hepatitis was denied by 
a VA rating board in September 1945, and that no disagreement 
therewith was indicated within one year following notice by 
VA of that decision, and of appellate procedures.  The 
current appeal has not been classified by the RO in the 
course of this adjudication as one in which the question of 
whether new and material evidence has been submitted, such 
that the claim could be reopened.  However, the Board, when 
presented with that matter, must determine that new and 
material evidence was presented or secured, accordingly 
making RO determination in that regard irrelevant.  Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In this case such 
evidence has been received, and in fact provides the basis 
for the grant of the veteran's claim.  Further inquiry into 
the question of whether the claim has been reopened is, 
accordingly, irrelevant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Review of the veteran's service medical records shows that he 
was accorded treatment for hepatitis while in service, while 
post-service medical records indicate complaints of nausea.  
Recent medical records indicate a diagnosis of hepatitis C.  
In response to a request by the Board, the veteran was 
accorded an examination by 


VA for the express purpose of ascertaining whether his 
current hepatitis C was related to the hepatitis for which he 
was accorded treatment during service.  The report of that 
examination, dated in October 2002, indicates in pertinent 
part as follows:

In my medical opinion, it is as likely as 
not that this [current] diagnosis of 
hepatitis C is related to and is directly 
continuous with diagnosis of hepatitis 
that he had while he was in the 
service....It is common to have 
fluctuations in disease state and 
symptoms with hepatitis C.  A typical 
incubation period for hepatitis C can be 
many years, oftentimes people will have 
an acute flareup of hepatitis at the time 
they obtained the virus, and then the 
virus can lay quiescent in their system 
for 15 to 20 to 30 years, and some people 
will never have any symptoms and will not 
be diagnosed again until routine blood 
tests reveal[ ] liver test abnormalities.  
So, in conclusion and my medical opinion, 
the veteran's hepatitis C is related to 
hepatitis which he had while in the 
service.

In brief, the medical evidence, in the form of the medical 
opinion solicited by the Board, demonstrates that the 
veteran's current hepatitis is related to his period of 
service.  See 38 C.F.R. § 3.303(d) (2002).  (It is noted that 
the finding that the veteran's hepatitis is related to his 
service renders irrelevant any inquiry into whether this 
disorder was manifested to a compensable degree within one 
year thereafter.)  The Board accordingly concludes that 
service connection for hepatitis is appropriate.



II.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  Although neither obligation has explicitly been 
addressed in this case, review of the claims file reveals 
that the veteran was advised of all pertinent laws and 
criteria, and their application to his claim, and that all 
evidentiary development, in the form of securing of relevant 
evidence and providing additional examination, has been 
undertaken.  Inasmuch as the decision rendered herein is a 
complete grant of the benefits sought, any failure by VA to 
address the requirements of the VCAA in this instance is 
harmless and does not prejudice the veteran.  See Bernard, 
supra.  




ORDER

New and material evidence having been submitted, the claim 
for service connection for hepatitis is reopened.  

Service connection for hepatitis is granted.



		
	C. P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

